In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3729
BRIAN KNUTSON, et al.,
                                                Plaintiffs-Appellants,
                                 v.

VILLAGE OF LAKEMOOR,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:18-cv-01804 — Marvin E. Aspen, Judge.
                     ____________________

     ARGUED APRIL 17, 2019 — DECIDED AUGUST 1, 2019
                ____________________

   Before MANION, SYKES, and BRENNAN, Circuit Judges.
    MANION, Circuit Judge. This class action suit challenges the
red light camera program of the Village of Lakemoor, Illinois.
The plaintiﬀs received violation notices from Lakemoor that
they claim are invalid because the notices lack a proper mu-
nicipal code citation. They also claim Lakemoor denied them
due process by limiting the defenses that can be asserted be-
fore a hearing oﬃcer to contest a violation. The district court
dismissed the case for failure to state a claim. We aﬃrm.
2                                                          No. 18-3729

                           I. Background
   Describing the plaintiﬀs’ claims requires reading several
provisions of Lakemoor’s Municipal Code of Ordinances (the
“Code”) together. First, Chapter 1 of the Code outlines the
Code’s numbering system: “Each section number of this code
shall consist of two component parts separated by a period,
the figure before the period referring to the chapter number
and the figure after the period referring to the section within
the chapter.” Lakemoor Mun. Code § 1.01(C).
    Chapter 41-1/21 of the Code covers traﬃc violations. It in-
corporates by reference the Illinois Vehicle Code (IVC), and
states “[t]he section numbers used in the [IVC] shall be iden-
tical to those section numbers in the Lakemoor Vehicle Code.
Therefore, an ordinance violation shall be cited as ‘Chapter
41-1/2,’ followed by the corresponding IVC section number.”
Id. § 41-1/2.01.
    In 2012, Lakemoor enacted an ordinance titled
“AUTOMATED              TRAFFIC         LAW        ENFORCEMENT
PROGRAM,” and codified it as Section 14 of Chapter 41-1/2.
Id. § 41-1/2.14. Section 14 authorizes a system of red light cam-
eras located at certain intersections to detect and record red
light violations. Id. It states “[i]t shall be a violation of this sec-
tion for anyone to operate a vehicle in disregard of a traﬃc
control device or to turn right on a red light where it is posted
‘No Turn on Red,’” id. § 41-1/2.14(B), but it also incorporates
by reference the IVC’s prohibition of the same conduct, id.
§ 41-1/2.14(C)(1), (C)(4) (citing IVC § 11-306).



    1
    This chapter is referred to as Chapter 41-1/2 because it falls between
Chapters 41 and 42.
No. 18-3729                                                               3

    When a red light camera captures a vehicle committing a
red light violation, Section 14 requires a written violation no-
tice to be issued to the registered owner of the vehicle. Id. § 41-
1/2.14(C)(4). Section 14 lists the information that the notice
“shall include,” such as the name and address of the regis-
tered owner of the vehicle, the location, date, and time of the
violation, and, importantly for this appeal, “[t]he violation
charged, with specific reference to that section of the Village
of Lakemoor Municipal Code of Ordinances allegedly vio-
lated.” Id. § 41-1/2.14(C)(4)(c). The violation notice constitutes
prima facie evidence of a violation, which can be rebutted by
several enumerated defenses. Id. § 41-1/2.14(C)(6). A recipient
of a violation notice may request adjudication before a hear-
ing oﬃcer, where he may present only the defenses listed in
Section 14(C)(6). The list of defenses does not include chal-
lenges to the violation notice’s compliance with Section 14’s
requirements. Id.
   In its entirety, Section 14 comprises approximately 42 sub-
sections and sub-subsections and takes up roughly four full
pages. At the end of Section 14 is the following parenthetical:
“(Ord. 12-O-03, passed 1-26-2012),” referencing the ordinance
number as it was passed and its date of passage. Lakemoor’s
online ordinance compilation includes a cross-reference chart
that links Ord. No. 12-O-03 to Section 14.2


    2 See Village of Lakemoor, Illinois Code of Ordinances, AM. LEGAL PUBL’G
CORP., http://library.amlegal.com/nxt/gateway.dll/Illinois/lakemoor_il/vil
lageoflakemoorillinoiscodeofordinance?f=templates$fn=default.htm$3.0$
vid=amlegal:lakemoor_il (last visited Aug. 1, 2019). From this page, the
entire municipal code is accessible through a navigation panel on the left
side of the screen, arranged by chapters and sections. At the very bottom
4                                                            No. 18-3729

    Each plaintiﬀ received at least one such notice of violation.
Next to the label “Code Violation and Description,” the no-
tices include simply the notation “12-O-03.” However, the no-
tices also include photographs of the violation occurrence and
state these photographs depict “a violation of a red light sig-
nal and/or law pertaining to ‘Right Turn on Red.’” The notices
further provide a complete list of defenses and grounds for
contesting the violation as well as instructions for contesting
the violation by mail or in person.
    All but one of the named plaintiﬀs chose to pay the $100
fine for each violation,3 and none requested a hearing. They
then filed suit in federal court, seeking to certify three classes:
(1) all individuals who received a violation notice from Lake-
moor, (2) those who paid the fine, and (3) those who have not
paid the fine. The plaintiﬀs alleged Lakemoor deprived them
of due process under color of state law and sought declaratory


of this navigation panel is a link labelled “REFERENCES TO
ORDINANCES” within the expandable folder “PARALLEL
REFERENCES.” That page includes a chart of all ordinance numbers ar-
ranged in numerical order. For each ordinance number, the chart lists the
date on which it was adopted and provides a direct link to the code chap-
ter(s) and section(s) included in that ordinance. For Ordinance No. 12-O-
03, the provided link leads directly to Section 14, although we note the
hyperlink text is mislabeled as “§ 4-1/2.14”. Searching for “12-O-03” in the
page’s search bar does not lead one to the proper chapter, section, or the
ordinance cross-reference chart.
    3 One outlier plaintiff, Heather Bendl, received multiple violation no-
tices but did not voluntarily pay the attached fines. Her state income tax
return was garnished for the amount due in February 2018, but she later
received another violation notice in April 2018. The fine for that violation
remained unpaid at the time of the filing of the amended complaint.
No. 18-3729                                                                   5

judgment. They argued the violation notices were void ab in-
itio because the notation “12-O-03” does not suﬃce as a “spe-
cific reference to that section of the [Code] allegedly violated.”
Instead, reading Lakemoor Municipal Code §§ 1.01, 41-1/2.01,
and 41-1/2.14(C)(4)(c) together, they contended the violation
notices must contain a citation to Chapter 41-1/2 of the Code
along with the section number of the IVC dealing with red
light violations (IVC § 11-306(c)). Therefore, the plaintiﬀs as-
serted the proper citation is “Lakemoor Mun. Code § 41-
1/2.11-306(c).” They claimed Lakemoor deprived them of due
process by not including a challenge to the notice’s validity as
an available defense under Section 14(C)(6). In addition to
their due process claim, the plaintiﬀs asserted a state law un-
just enrichment claim based on the same allegations.4
    The district court held the notices were valid because Sec-
tion 14 incorporates by reference IVC § 11-306(c) and “12-O-
03” is a parallel session law citation to Section 14 that satisfies
the “specific reference” requirement. Moreover, the district


    4  The plaintiffs also asserted a due process claim under the Illinois
Constitution and a claim for injunctive relief as a separate count. The
plaintiffs abandoned the state constitutional claim at the district court.
With respect to injunctive relief, that is a remedy, not a cause of action,
and thus should not be pleaded as a separate count. See Guardians Ass’n v.
Civil Serv. Com’n, 463 U.S. 582, 595 (1983) (“Whether a litigant has a cause
of action ‘is analytically distinct and prior to the question of what relief, if
any, a litigant may be entitled to receive.”); CustomGuide v. CareerBuilder,
LLC, 813 F. Supp. 2d 990, 1002 (N.D. Ill. 2011) (“An injunction ‘is an equi-
table remedy, not a separate cause of action.’”). The district court properly
dismissed that count on that basis. Furthermore, because we hold the
plaintiffs failed to state a claim for violation of due process or unjust en-
richment, they are not entitled to injunctive relief.
6                                                         No. 18-3729

court held the plaintiﬀs were not deprived of due process by
the limitation of defenses because the defense they sought to
assert was not viable. The district court dismissed the case.
The plaintiﬀs appeal.
                             II. Analysis
    The plaintiﬀs assert a due process claim under the Four-
teenth Amendment and a state law unjust enrichment claim
and seek declaratory judgment.5 We review the district court’s
dismissal de novo. Tamayo v. Blagojevich, 526 F.3d 1074, 1081
(7th Cir. 2008). “We may aﬃrm a district court’s dismissal or-
der on any basis supported by the record.” Craig v. Rich Tp.
High Sch. Dist. 227, 736 F.3d 1110, 1118 (7th Cir. 2013).
    A. Due Process Claim
   The plaintiﬀs do not invoke the “substantive” due process
doctrine. Instead, their claim asserts only that they were not
aﬀorded the minimum procedural protections guaranteed by
the Fourteenth Amendment’s Due Process Clause.
    In analyzing a procedural due process claim, we follow a
two-step process. First, we determine if the plaintiﬀ has been
deprived of a liberty or property interest. Second, we deter-
mine if the plaintiﬀ was provided constitutionally suﬃcient
process. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 571 (7th Cir.
2017). Lakemoor does not dispute the plaintiﬀs have a pro-
tected property interest in the $100 they were fined for each
red light violation. Thus, the only question is what—or how
much—process was due for that deprivation.



    5 We have supplemental jurisdiction over the state law claim pursuant

to 28 U.S.C. § 1367.
No. 18-3729                                                    7

    “The cornerstone of due process is notice and the oppor-
tunity to be heard ‘at a meaningful time and in a meaningful
manner.’” Id. (quoting Mathews v. Eldridge, 424 U.S. 319, 333
(1976)). In this case, the plaintiﬀs received both. They received
a written notice of each violation, which included a descrip-
tion and photograph of the violation as well as the time, date,
and location where it occurred. They also had an opportunity
to contest the violation before a hearing oﬃcer, and the viola-
tion notices explained in detail how to request such a hearing.
Despite this, the plaintiﬀs argue they were denied a meaning-
ful opportunity for hearing because Section 14 limits the de-
fenses they can raise before the hearing oﬃcer. The limited
defenses do not include challenging the violation notice as
void for failure to comply with Section 14’s requirements.
This argument is unavailing.
    The requirements of due process are not rigid; rather, due
process “is flexible and requires only ‘such procedural protec-
tions as the particular situation demands.’” Riano v. McDon-
ald, 833 F.3d 830, 834 (7th Cir. 2016) (quoting Ringquist v.
Hampton, 582 F.2d 1138, 1140 (7th Cir. 1978)). Less process is
due where less is at stake. Van Harken v. City of Chicago, 103
F.3d 1346, 1353 (7th Cir. 1997). Accordingly, we consider three
factors when determining what process is due before the gov-
ernment eﬀects a deprivation: (1) the nature of the private in-
terest at stake, (2) the risk of erroneous deprivation through
the procedures used, and (3) the governmental interest.
Mathews, 424 U.S. at 334–35.
    First, the private interest at stake in this case—a $100
fine—is relatively small. See Van Harken, 103 F.3d at 1353 (find-
ing less process was due where maximum possible penalty
for parking violation was “only $100”). We do not pretend a
8                                                     No. 18-3729

$100 fine is of no consequence. However, in the grand scheme
of deprivations the government can eﬀect, including impris-
onment or the seizure of highly valuable property, a $100 fine
is among the less serious sort. Accordingly, this factor sug-
gests less process was required here.
    Second, Lakemoor’s limitation of defenses does not pre-
sent a risk of erroneous deprivation. Lakemoor allows alleged
violators to contest the violation on various grounds that, if
true, would refute or alleviate culpability. For example, Sec-
tion 14 allows a recipient of a violation notice to assert, inter
alia, the following arguments as defenses: the vehicle was
owned by or leased to another individual at the time of the
violation; the driver passed through the red light in order to
yield to an emergency vehicle; the vehicle cannot be ade-
quately identified in the photo; or the driver was already is-
sued a citation for the same violation. Lakemoor Mun. Code
§ 41-1/2.14(C)(6). By contrast, the plaintiﬀs’ desired defense
(namely, the violation notice did not contain a proper citation
to the Code section allegedly violated) has no bearing on cul-
pability. Preventing alleged violators from asserting this tech-
nicality as a defense does not present a risk of erroneous dep-
rivation. Thus, this factor weighs in favor of finding the pro-
cess provided was constitutionally suﬃcient.
    Finally, limiting the universe of possible defenses furthers
the government’s interest in administrative eﬃciency. In
Mathews, the Supreme Court noted as relevant the “fiscal and
administrative burdens that the additional or substitute pro-
cedural requirement would entail.” 424 U.S. at 335; see also
Cont’l Training Servs., Inc. v. Cavazos, 893 F.2d 877, 893 (7th Cir.
1990) (stating the “conservation of resources and administra-
tive eﬃciency” are “unquestionably” governmental
No. 18-3729                                                      9

interests). Requiring the hearing oﬃcer to entertain any de-
fenses the alleged violator desires to raise, even those with no
bearing on culpability, would create a greater administrative
burden and cost for Lakemoor. This factor supports Lake-
moor’s choice to limit the possible defenses to those that re-
fute or alleviate culpability.
    We have previously held a plaintiﬀ is not deprived of a
meaningful opportunity to be heard simply because the de-
fense he wishes to assert is not available to him at the pro-
vided hearing. Cochran v. Ill. State Toll Highway Auth., 828 F.3d
597, 601 (7th Cir. 2016). In Cochran, the plaintiﬀ received notice
of a toll violation and was entitled to request a hearing. How-
ever, because the toll violation was a strict liability oﬀense, the
plaintiﬀ was prevented from presenting a knowledge defense
at the hearing. He argued that this limitation of his defenses
rendered the opportunity for hearing meaningless, but we
disagreed. “Although the knowledge defense was not availa-
ble, other defenses were. Thus, plaintiﬀ was not precluded
from presenting any defense, and the hearing was not mean-
ingless.” Id.
    Similarly, the fact that the plaintiﬀs in this case could not
assert a defense based on the violation notice’s lack of a Code
citation does not mean that the hearing—at which they could
have raised several other defenses—would have been mean-
ingless. The process which the plaintiﬀs received was consti-
tutionally suﬃcient, and they have, therefore, failed to state a
federal due process claim.
   B. Unjust Enrichment Claim
   The plaintiﬀs’ unjust enrichment claim is based on the
same underlying allegations as the due process claim. They
10                                                  No. 18-3729

assert Lakemoor has been unjustly enriched by receiving pay-
ment of fines to which it was not entitled.
    The plaintiﬀs argue the violation notices were void ab ini-
tio because they did not include a proper citation to “that sec-
tion of the [Code] allegedly violated” as required by Section
14. See Lakemoor Mun. Code § 41-1/2.14(C)(4)(c). This argu-
ment fails because there is no indication that the “specific ref-
erence” requirement was intended to be read as a mandatory
provision rather than a directory one.
   “A mandatory provision and a directory provision are
both couched in obligatory language, but they diﬀer in that
noncompliance with a mandatory provision vitiates the gov-
ernmental action, whereas noncompliance with a directory
provision has no such eﬀect.” In re M.I., 2011 IL App (1st)
100865, ¶ 47, 964 N.E.2d 72, 83. Under Illinois law, a proce-
dural command in a statute is presumed to be directory rather
than mandatory. People v. Geiler, 2016 IL 119095, ¶ 18, 57
N.E.3d 1221, 1224–25. That presumption can be overcome
only if (1) the statute uses negative language to prohibit fur-
ther action in the event of noncompliance, or (2) the statute is
designed to protect a right that would generally be injured if
the provision is read as directory. Id.
    Although Section 14 states a violation notice “shall in-
clude” a “specific reference” to the Code section allegedly vi-
olated, we see no basis for overturning the presumption that
this requirement is directory rather than mandatory. First,
Section 14 contains no negative language prohibiting Lake-
moor from taking further action in the event of noncompli-
ance.
No. 18-3729                                                    11

    Second, although the plaintiﬀs argue their right to be fully
informed of an alleged violation would be injured by a direc-
tory reading, this is simply not the case. The plaintiﬀs suﬀered
no failure of notice caused by the “12-O-03” notation. The no-
tice of violation each plaintiﬀ received includes multiple pho-
tographs of each plaintiﬀs’ registered vehicle in the act of en-
tering an intersection on a red light, with the license plate vis-
ible, and describes the photographs as evidencing “a violation
of a red light signal and/or law pertaining to ‘Right Turn on
Red.’” Each notice also includes the time, date, and location of
the violation. Further, each notice provides detailed infor-
mation about the procedures for contesting the violation, the
date by which the fine must be paid or the violation contested,
and a full list of possible defenses derived from Section 14.
    Everything the plaintiﬀs needed to know to contest the vi-
olation was fully and clearly explained in the notice of viola-
tion itself. The plaintiﬀs were not prejudiced by the lack of a
proper Code citation. Therefore, the presumption in favor of
a directory reading has not been overcome.
    Because we hold the “specific reference” provision is di-
rectory rather than mandatory, the plaintiﬀs’ argument the
violation notices were void ab initio fails as a matter of law,
and their unjust enrichment claim falls with it.
                        III. Conclusion
    The plaintiﬀs have failed to state a claim either for viola-
tion of due process or unjust enrichment. The district court
properly dismissed the case. Accordingly, we AFFIRM the de-
cision of the district court.